TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00085-CV


Mary Moran, Appellant

v.


Wal-Mart Stores, Inc., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 98-14145, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The judgment in this case was signed October 28, 2003.  A motion for new trial was 
timely filed; accordingly, the notice of appeal was due to be filed on or before January 26, 2004.  See
Tex. R. App. P. 26.1(a)(1).  The notice of appeal was not filed until February 11, 2004, sixteen days
late.  No timely motion for extension of time was filed. (1)  The clerk's office notified appellant of this
problem and requested proof of timely mailing or an affidavit swearing that the filing was timely
mailed.  See id. 9.2(b), (c).  In response, appellant stated that the filing deadline was mistakenly
calculated and the notice of appeal had not been filed until February 11, 2004. (2)  Because a late-filed
notice of appeal does not confer jurisdiction on this court, we must dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 2 (court may not alter time for perfecting appeal); Verburgt, 959
S.W.2d at 617.


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed:   May 6, 2004
1.        Because appellant filed the notice of appeal more than fifteen days late, the instrument itself
cannot serve as an implied motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997).
2.        We note that the date of service (by telefacsimile) shown in the certificate of service is February
11, as well.